     Case 1:18-cr-00060-LJO-SKO Document 44 Filed 07/13/20 Page 1 of 2


1    DANIEL PRADO, #276065
     Conflict Federal Defender
2    Designated Counsel for Service
3    210 S. Mooney Blvd. Ste. A
     Visalia, CA 93291
4    danielpradolaw@gmail.com

5    Attorney for Defendant
     GABRIEL CORTEZ
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       ) No. 1:18-CR-00060-LJO-SKO
                     Plaintiff,                      )
12        v.                                         ) STIPULATION AND ORDER
                                                     ) TO CONTINUE BRIEFING DATES
13   GABRIEL CORTEZ,                                 )
14                         Defendant.                )
                                                     )
15                                                   )

16          It is hereby stipulated and agreed to between the United States of America through Jeffrey
17
     Spivak, Assistant U.S. Attorney, and defendant Gabriel Cortez, by and through his counsel Daniel
18
     Prado, Conflict Federal Defender, that the current briefing schedule in this case be vacated and the
19
     following stipulated briefing schedule be put in place:
20
21                         Event                                           Deadline

22    Defendant’s Motion                                August 14, 2020

23    Government’s Response/Opposition                  August 28, 2020
24
      Defendant’s Reply (If any)                        September 4, 2020
25
      Hearing                                           TBD
26
27
28

                                                     -1-
     Case 1:18-cr-00060-LJO-SKO Document 44 Filed 07/13/20 Page 2 of 2


1          IT IS SO STIPULATED.
2
3    DATED: July 11, 2020                       Respectfully submitted,

4                                               DANIEL PRADO
                                                Federal Defender
5
                                                /s/ Daniel Prado
6
                                                DANIEL PRADO
7                                               Attorney for Defendant
                                                GABRIEL CORTEZ
8
9    DATED: July 11, 2020                              JEFFREY SPIVAK
                                                United States Attorney
10
11                                              /s/ Jeffrey Spivak     __
                                                Assistant U.S. Attorney
12                                              Attorney for Plaintiff
13                                    ORDER
14
15   IT IS SO ORDERED.

16      Dated:   July 11, 2020
17                                          UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                          -2-
